National City®
 
 
Alan Jones
Vice President
Credit Administration
One National City Center Suite 400S
Indianapolis, TN 46255



 
 
 
December 19, 2008
 
 


Michael Cox
CFO
Bioanalytical Systems, Inc. 2701 Kent Avenue
West Lafayette, Indiana 47906


RE:           National City Bank, N.A. (NCB or Bank) credit facilities to
Bioanalytical Systems, Inc. referred to as (Borrower).


Dear Michael:


This letter is to provide you with written notice that NCB hereby waives as of
September 30, 2008 the Borrower’s violation of Paragraph 5.3.3 of the Second
Amendment to Amended and Restated Credit Agreement dated October 24, 2007
regarding Tangible Net Worth. Furthermore, the Bank has approved the following
definition to replace Paragraph 5.3.3:


Maintain its Tangible Net Worth at not less than Fourteen Million Dollars
($14,000,000) as of September 30, 2008, and increasing as of each fiscal quarter
end thereafter by an amount equal to Fifty Percent (50%) of Borrower’s net
income (without reduction for any net losses) for such fiscal quarter.


This waiver of the above referenced paragraph does not in any way waive any of
the Borrowers’ obligations and duties under the Loan Agreement or affect NCB’s
rights and remedies under the same for any covenant violations or other defaults
that have occurred in the past, exist now, or may arise in the future.
 
 
[v134555_sig.jpg]
Alan D. Jones
Vice President
 

--------------------------------------------------------------------------------



